DETAILED ACTION                                                                                                                                                                                                   Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose or suggest, a protruding element that mechanically prevents the reception of the cosmetic product cartridge in the housing, depending on a temperature of the heating element.
The closest prior art of record appears to be Carballa et al (US 20040000319 A1) in view of Walter et al (US 4203026 A). However, the examiner agrees with the applicant arguments and remarks made in the amendment filed on 08/27/2021 (see page 1, 2nd and 3rd paragraphs) regarding the new amended features of claim 1, which specifies a protruding element that mechanically prevents the reception of the cosmetic product cartridge in the housing, depending on a temperature of the heating element, which overcomes the previous rejection using Carballa et al (US 20040000319 A1) in view of Walter et al (US 4203026 A). The claims have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a protruding element that mechanically prevents the reception of the cosmetic product cartridge in the housing, depending on a temperature of the heating element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772